                                                                            MEMO ENDORSED
                                              THE CITY OF NEW YORK
                                                                                                STEPHANIE DE ANGELIS
                                             LAW DEPARTMENT                                     Assistant Corporation Counsel
JAMES E. JOHNSON                                 100 CHURCH STREET                                        Tel.: (212) 356-3513
Corporation Counsel                              NEW YORK, NY 10007                                       Fax: (212) 356-1148
                                                                                                Email: sdeangel@law.nyc.gov



                                                                      January 7, 2020

        VIA ECF
        Honorable Katherine P. Failla
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re:    Rahbu Behlin v. Rite Aid Pharmacy Store et al., 18-CV-4335 (KPF)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney representing defendants Damion
        Brown, Victor Gonzalez, Garfield Mead, Malcial Tuero and Victor Reyes (hereinafter “City
        Defendants”) in the above-referenced case. City Defendants write to adjourn the Status
        Conference presently scheduled for January 9, 2020 at 11:30AM. The reason for this request is
        that today the undersigned received a letter from plaintiff stating that he has been moved to the
        Otisville Correctional Facility. (See Plaintiff’s Letter, attached hereto as Exhibit A). Upon
        receipt of plaintiff’s letter, the undersigned attempted to schedule the phone conference with the
        Otisville Correctional facility; however, they were unable to accommodate a request without
        more notice. Pursuantly, City Defendants request that the Status Conference be adjourned to a
        later date and time that is convenient for the Court. This is City Defendants’ first request to
        adjourn the Status Conference and co-defendant Rite Aid consents to this request.

                       Thank you for your time and consideration in this regard.

                                                                      Respectfully submitted,

                                                                      Stephanie De Angelis /s
                                                                      Stephanie De Angelis
                                                                      Assistant Corporation Counsel
                                                                      Special Federal Litigation Division
       cc:    BY CERTIFIED MAIL
              Rahbu Behlin 17-A-1400
              Plaintiff Pro Se
              Otisville Correctional Facility
              P.O. Box 8
              181 Brand Road
              New York, NY 10963

              BY ECF
              Joseph Sam Fritzson
              Sobel & Kelly, P.C.
              30 Vesey Street, 8th Floor
              New York, NY 10007

   The conference currently scheduled for January 9, 2020, is hereby
   ADJOURNED to January 30, 2020, at 2:00 p.m.

   It is further ORDERED that at the appointed date and time for the
   conference, the Warden or other official in charge of the Otisville
   Correctional Facility, produce prisoner Rahbu Behlin, Identification No.
   17-A-1400, at a suitable location within the Otisville Correctional
   Facility equipped with a telephone, for the purpose of participating by
   telephone in the conference with the Court and defense counsel in the
   above referenced matter. If this time and date presents an
   inconvenience, the Warden or the Warden’s designee should promptly
   inform Chambers by calling (212) 805-0290.

   Counsel for Defendants must (1) transmit this Order to the Warden
   forthwith; (2) contact the Otisville Correctional Facility forthwith to
   arrange the call, and to determine the telephone number at which pro se
   plaintiff will be reachable at the above time and date; and (3)
   telephone the Court with pro se plaintiff on the line at the time and
   date of the conference.

   At the appointed time, the parties shall call (888) 363-4749 and enter
   access code 6624801. Please note, the phone conference line will not be
   available prior to 2:00 p.m.

   Dated:         January 7, 2020                       SO ORDERED.
                  New York, New York

A copy of this Order was mailed by Chambers to:
 Rahbu Behlin
 17-A-1400                                              HON. KATHERINE POLK FAILLA
 Otisville Correctional Facility                        UNITED STATES DISTRICT JUDGE
 P.O. Box 8
 181 Brand Road                                   -2-
 New York, NY 10963
